Citation Nr: 1427952	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  09-31 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with depression and associated alcohol and substance abuse.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO.  

The Board has previously reopened this claim and remanded it for further development in November 2013.

This appeal was processed using the Veterans Benefits Management System (VBMS), the electronic claims processing system.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets additional delay, however another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of service connection, to include a claim of secondary service connection.  

Specifically, the Board must remand for a new medical opinion as the November 2013 VA examiner failed to adequately address aggravation as she was directed to by the November 2013 Board Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Although in addressing aggravation the examiner discussed the baseline level of severity, the Board finds problematic the fact that the examiner's full rationale for secondary service connection purely relied upon articles discussing correlations found between certain demographic factors and hypertension.  Correlations cannot be substitutes for causation.  Furthermore, the examiner's rationale is rooted in generalizations and does not discuss the pertinent, specific facts as pertaining to the Veteran.  As the Board does not find this opinion to have any probative value, a new one must be obtained.

Furthermore, that examiner's opinion as to direct service connection did not include sufficient supporting rationale; she essentially based her negative opinion on the fact that there was an absence in the service records of hypertension or a cardiovascular disease.  The Veteran's lay testimony was not considered.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action to contact a new VA physician or suitably qualified VA examiner for a medical opinion as to the nature and likely etiology of the Veteran's hypertension.  The examiner is requested to review all pertinent records associated with the claims file, including any available service treatment records, post-service medical records, and lay statements.  Please be aware that this appeal was processed using VBMS and ensure that the VA examiner has access to the electronic claims file.  

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that (a) the Veteran's current hypertension had its clinical onset in service or during the first year after separation from service, or otherwise is related to event and incident of that service to include his complaints of chest pain and any elevated blood pressure readings; and (b) the Veteran's current hypertension was either caused or aggravated (permanently worsened) by service-connected PTSD with depression and alcohol and substance abuse.  

In rendering the opinions, the examiner should discuss medically known or theoretical causes of hypertension and describe how the condition generally presents or develops in most cases, as distinguished from how hypertension developed in the Veteran.  

Specifically, in addressing aggravation for secondary service connection, the examiner must discuss and explain whether the Veteran's hypertension was permanently worsened by service-connected PTSD (versus it being due to the natural progress of the disease).

The Board notes that the examiner is welcome to discuss studies discussing correlations between medical conditions and demographics; however, simply reciting or summarizing such studies does not result in a complete or adequate medical opinion.  Theories of medical causation must be supported by the specific facts pertaining to the Veteran and his medical history and disability picture.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2. After completing this action, the RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph. 

3. After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



